724 S.E.2d 537 (2012)
STATE
v.
Ronald Wayne BAKER.
No. 54P12-1.
Supreme Court of North Carolina.
April 12, 2012.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Ronald Wayne Baker, Lumberton, for Baker, Ronald Wayne.
William West, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 13th of February 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 12th of April 2012."